PER CURIAM.
In this dependency action, Appellant challenges the sufficiency of the evidence supporting the trial judge’s finding of dependency. From our review of the evidence, we conclude that the findings of the trial judge are sufficient, and the trial judge’s findings are supported by substantial competent evidence. Appellant also challenges the written dependency order because it fails to comply with rule 8.330(g) of the Florida Rules of Juvenile Procedure by not stating “whether the court made the findings based upon a preponderance of the evidence or by clear and convincing evidence.” Appellant is correct. However, the trial court’s oral pronouncement clearly indicated that its findings of fact were based upon the preponderance of the evidence standard. We remand this cause, therefore, with instructions that the trial court enter an amended order reflecting its oral pronouncement on this issue. In all other respects, the trial court’s order is affirmed.
AFFIRMED in part; REVERSED in part and REMANDED.
SHARP, W., MONACO and TORPY, JJ., concur.